Citation Nr: 0901514	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for bilateral leg 
disability, to include peripheral neuropathy.

4.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from September 1969 
to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the RO developed the psychiatric disorder claim as 
limited to depression, the evidence received in connection 
with the claim shows that he is considered to have PTSD due 
to events he witnessed in service.  The Board accordingly has 
recharacterized the issue on appeal to include PTSD.
 
The issues of service connection for psychiatric disability 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have left ankle disability.

2.  The veteran does not have low back disability.

3.  The veteran served in Vietnam.

4.  The veteran's peripheral neuropathy of his legs is not 
acute or subacute in nature; there has been no demonstration 
of right or left leg disability, including peripheral 
neuropathy, in service, nor has there been demonstration of a 
causal relationship between any current right or left leg 
disability and any incident of service, and service 
connection for right or left leg disability may not be 
presumed. 
 

CONCLUSIONS OF LAW

1.  The veteran does not have low back disability that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2008). 

2.  The veteran does not have left ankle disability that is 
the result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2008). 

3.  Bilateral leg disability, including peripheral 
neuropathy, was not incurred in or aggravated by service and 
may not be presumed, on any basis, to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2008).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the rating action from 
which this appeal originates, VA provided the veteran with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in February 2006 and March 2006 
correspondences; the latter correspondence provided notice of 
the information and evidence necessary to substantiate the 
initial rating and the effective date to be assigned in the 
event his claims were successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Based on the procedural 
history of this case, it is the conclusion of the Board that 
VA has complied with any duty to notify obligations set forth 
in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

The veteran has not been afforded a VA examination in 
connection with his claims.  With respect to the low back and 
left ankle disabilities, given the absence of a current 
disability, or credible evidence of recurring symptoms of 
disability, the Board finds that a VA examination or opinion 
is not warranted.  As to the bilateral leg disorders, as will 
be discussed in further detail below, there is no evidence, 
including lay statements, of such disability in service or 
until decades after service.  The veteran does not contend he 
had a leg disorder in service or until years later.  Rather, 
he only asserts his own opinion that the leg disorders are 
etiologically related to service.  Although he is competent 
to provide his observations of leg symptoms throughout the 
years, as a layperson he is not competent to link his current 
disorder to service.  As already noted, the veteran does not 
contend that he had leg symptoms in service or at any time 
even remotely contemporaneous with his discharge.  
Consequently, there is no competent evidence indicating a 
link between the current disorders and service.  Under these 
circumstances, a VA examination or opinion is not necessary.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service incurrence of an organic disease of the 
nervous system, such as peripheral neuropathy, during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2008) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2008) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008).
 
In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

I.  Low back disability

The service treatment records are silent for any reference to 
lower back complaints or findings. 

Post-service medical records on file show that in October 
2005 the veteran complained of muscle fatigue and leg pain he 
explained began several years before.  He reported 
experiencing intermittent low back pain.  Nerve conduction 
studies in February 2006 of the left lower extremity were 
considered normal.  The results overall suggested sensory 
polyneuropathy, but not radiculopathy.  Physical examination 
at the time showed limited low back motion due to body 
habitus, as well as decreased sensation from the feet into 
part of legs, and decreased deep tendon reflexes.  An April 
2006 entry records the veteran's assertion that he had 
experienced low back pain since service; he was diagnosed 
with low back pain, as well as with peripheral neuropathy.

On file is the report of a November 2005 Agent Orange 
protocol examination, at which time the veteran reported 
experiencing back pain.  Physical examination of the back was 
negative for any abnormalities, and the veteran exhibited 
normal muscle strength in the lower extremities.  Sensation 
in the lower extremities was normal, but deep tendon reflexes 
were slightly diminished at the ankles.  A lower back 
disorder was not among the diagnoses identified by the 
examiner.

The service treatment records are silent for any evidence of 
a lower back disorder, and there is no competent and credible 
evidence that the veteran now has such a disorder, or even 
that he has ever had a low back disorder since service.  
Although the post-service treatment records show recent 
complaints of pain, they also show that no low back disorder 
was found on clinical examination of the veteran.  The 
electrodiagnostic studies were consistent with a 
polyneuropathy rather than a radiculopathy, and the veteran 
has only been diagnosed with low back pain.  The Board points 
out, however, that symptoms alone, such as pain, do not 
constitute disability for VA rating purposes.  See Sanchez- 
Benitez, 13 Vet. App. at 285 ("pain alone, without a 
diagnosis or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted").  Moreover, in the 
Board's opinion a condition such as a lower back disorder is 
not of the type susceptible to lay diagnosis.  See generally, 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).  The Board points out that clinical and diagnostic 
testing of the veteran have not yielded evidence of an 
underlying low back disorder.  Accordingly, the diagnoses of 
low back pain in the post-service records are not sufficient 
for a finding of current disability.

To the extent the veteran himself believes he has a low back 
disorder, as already discussed, that determination is one 
involving medical diagnosis.  As a layperson, the veteran's 
opinion concerning medical diagnosis does not constitute 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In short, there is no competent and credible service or post-
service evidence of a low back disability.  In the absence of 
such evidence of the existence of a low back disorder, the 
claim must be denied.

II.  Left ankle disability

The service treatment records are silent for any reference to 
left ankle complaints or findings.

The post-service medical records show complaints in December 
2005 of foot pain.  Physical examination in February 2006 
showed decreased sensation from his feet into part of the 
legs.

At his November 2005 Agent Orange Protocol examination, the 
veteran demonstrated poor dorsiflexion in both ankles, but 
normal lower extremity muscle strength.  The examiner did not 
diagnose a left ankle disorder.

The service treatment records are silent for any evidence of 
a left ankle disorder, and there is no competent and credible 
evidence that the veteran now has such a disorder, or even 
that he has had a left ankle disorder since service.  In 
fact, the veteran has not even described what he believes are 
the residuals of his claimed in-service ankle fracture.  
Although the November 2005 examination showed decreased 
dorsiflexion in the left ankle, the same decrease was present 
in the right ankle as well, and in any event no left ankle 
disorder was identified on clinical examination of the 
veteran.  The Board again points out that symptoms alone do 
not constitute disability for VA rating purposes.  See 
Sanchez- Benitez, 13 Vet. App. at 285.  The Board also finds 
that a condition such as a left ankle disability is not of 
the type susceptible to lay diagnosis.  See generally, 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
The Board again points out that clinical evaluation of the 
veteran has not yielded a diagnosis of a left ankle disorder.  
Accordingly, the finding of diminished ankle motion in 
November 2005 is not sufficient for a finding of current 
disability.

To the extent the veteran himself believes he has a left 
ankle disorder, that determination is one involving medical 
diagnosis, and he is not competent to render such a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that although he contends he 
fractured the ankle in service, he has not explained how he 
knew it was fractured, or even indicated that he was told it 
was fractured.

In short, there is no competent and credible service or post-
service evidence of a left ankle disorder.  In the absence of 
such evidence of the existence of a left ankle disorder, the 
claim must be denied.

III.  Right and left leg disorders

The service treatment records are silent for any reference to 
right or left leg complaints or findings, or for any mention 
of peripheral neuropathy. 

Post-service medical records on file show that in October 
2005 the veteran complained of muscle fatigue and leg pain he 
explained began several years before.  Nerve conduction 
studies in February 2006 of the left lower extremity were 
considered normal.  The results overall suggested sensory 
polyneuropathy, but not radiculopathy.  Physical examination 
at the time showed decreased sensation from the feet into 
part of legs, and decreased deep tendon reflexes.  An April 
2006 entry records a diagnosis of peripheral neuropathy.

On file is the report of a November 2005 Agent Orange 
protocol examination, at which time the veteran exhibited 
normal muscle strength in lower extremities.  Sensation in 
the lower extremities was normal, but deep tendon reflexes 
were slightly diminished at the ankles.  Neither a right nor 
a left leg disorder was diagnosed.

The Board initially notes that the record confirms the 
veteran served in Vietnam; he therefore is presumed to have 
been exposed to herbicides in service.  See 38 C.F.R. § 
3.307(a)(6) (2008).  

The veteran has been diagnosed with peripheral neuropathy.  
Although acute and subacute peripheral neuropathy are 
diseases that are subject to presumptive service connection 
on an herbicide basis, the veteran's peripheral neuropathy 
clearly is of neither type.  In this regard the Board points 
out that acute and subacute peripheral neuropathy are defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 U.S.C.A. 
§ 3.309(e) Note (2) (2008).  The evidence does not show, and 
the veteran does not contend, that his peripheral neuropathy 
appeared either in service or within months of his discharge.  
Moreover, the current presence of the disorder decades after 
service strongly suggests that any peripheral neuropathy 
resolved within two years of the date of onset.  The veteran 
has not been diagnosed with any other disorder of the lower 
extremities that is recognized as entitled to presumptive 
service connection.  Consequently, service connection on a 
presumptive basis is not warranted.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e). 

The veteran is not precluded, however, from proving that his 
peripheral neuropathy resulted from exposure to herbicides in 
service under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this case, the veteran does not contend that 
he experienced any form of peripheral neuropathy, or any 
other leg disorder in service.  Nor does he contend that he 
experienced leg problems until decades after service.  There 
is no medical opinion on file linking any right or left leg 
disorder to service, including to herbicide exposure.  To the 
extent he offers his own opinion that his current right and 
leg disorders are etiologically related to service, including 
to herbicide exposure, as a layperson, he is not competent to 
provide an opinion as to matters of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, there is no competent and credible evidence of a 
right or left leg disorder, including peripheral neuropathy 
either in service, or until many years after service, and no 
competent opinion linking any such disorder to service.  In 
the absence of competence evidence linking any right or left 
leg disorder to service, the claim must be denied.


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for left ankle disability 
is denied.

Entitlement to service connection for bilateral leg 
disability, including peripheral neuropathy, is denied.


REMAND

The veteran contends that his psychiatric disability and 
hypertension originated in or as a result of service.  The 
veteran has not been afforded a VA examination in connection 
with his claims.

As noted in the Introduction, the veteran's claim for 
psychiatric disability involves PTSD in addition to 
depression.  He was evaluated at a VA mental health clinic in 
December 2005, at which time he was found to meet the 
criteria for PTSD, although the examiner diagnosed rule out 
PTSD.  The PTSD was reportedly based on witnessing horrible 
things while in medical supply.  The RO has not undertaken 
any development in connection with the PTSD aspect of the 
claim, including requesting that the veteran identify the 
stressors on which the PTSD is based.

The same December 2005 mental health clinic entry records the 
veteran's assertion that his depression was present either at 
discharge or shortly thereafter, and had continued since that 
time; the examiner appears to have concluded the same.

Given the above, the Board finds that further development is 
warranted, including providing the veteran with a VA 
examination.

As to the hypertension claim, the service treatment records 
show that the veteran's blood pressure at entrance was 
recorded as 120/70.  No blood pressure readings were recorded 
during service.  At discharge, his blood pressure reading was 
recorded as 148/80.

The post-service treatment records are negative for any 
diagnosis of hypertension, but do show blood pressure 
readings of 152/96 and 147/92; he was counseled on lifestyle 
modifications.

Given the blood pressure reading at service discharge, as 
well as the current elevated blood pressure readings, the 
Board finds that a VA examination would be helpful in the 
adjudication of the hypertension claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a copy 
of the veteran's DD Form 214 and other 
service personnel records should be sent 
to the U. S. Army & Joint Services 
Records Research Center (JSRRC).  The 
JSRRC should be provided with a copy of 
any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disorders present.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  With respect to any 
psychiatric disorder other than PTSD 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.

3.  The RO should also afford the veteran 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any hypertension.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  With respect to any 
hypertension identified, the examiner 
must opine whether it is at least as 
likely as not that such disorder is 
etiologically related to the veteran's 
period of active service or was manifest 
within one year of discharge therefrom.  
The claims folder must be made available 
to the examiner for proper review of the 
medical history. 

4.  Thereafter, the RO should then 
prepare a new rating decision and 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted in full the RO must issue 
a supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


